DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of: 
(i-c) a polyphenol (not honokiol or a biphenol);
(ii-b) drug-induced hearing loss due to ototoxicity, & (ii-b-3) due to cisplatin;
(iii-c) both preventing and treating hearing loss;
(iv-a) a subject having cervical cancer; & (iv-a-1) administering an effective amount of a polyphenol therapeutic agent and platinum-containing chemotherapeutic agent;
(v) intravenous administration,
in the reply filed on 3/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In the Brief Description of the Drawings, some drawings with A, B & C lettered panels do not separately describe each lettered panel.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner notes that the title does not describe the elected species, treatment and prevention using a polyphenol
The following title is suggested: Treatment and Prevention of Cisplatin-Induced Hearing Loss By Polyphenols.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetoni et al. (“Curcuma longa (curcumin) decreases in vivo cisplatin-induced ototoxicity through hemeoxygenase-1 induction”; 2014; Otol. Neurotol.; 35(5):e169-77. doi: 10.1097/MAO.0000000000000302; Pub Med abstract; PMID: 24608370).
Fetoni teaches curcumin decreases in vivo cisplatin-induced ototoxicity through heme oxygenase-1 induction (title). Injections of curcumin in rats 1 hour before cisplatin administration and once daily for the following 3 days (Methods) (i.e., administration of polyphenol both before and after cisplatin administration).  This preclinical study demonstrates that systemic curcumin attenuates ototoxicity and provides molecular evidence for a role of HO-1 as an additional mediator in attenuating cisplatin-induced damage (conclusion).  As evidenced by Razaee (see below), curcumin is an Applicant elected polyphenol (abstract), reading on the elected polyphenol, (i-c). The hearing loss corresponds to Applicant elected ototoxicity due to cisplatin, (ii-b-3). This method is construed to read on Applicant elected treating and preventing hearing loss, (iii-c). 
 
Claim(s) 1-3, 5-7, 13, 15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezaee et al. (“Curcumin: A potentially powerful tool to reverse cisplatin-induced toxicity”; 2016 Dec 29; Pharmacological Research; 117(2017): 218-227; http://dx.doi.org/10.101 6/j.phrs.201 6.12.037; IDS reference) 
Rezaee teaches curcumin is a potentially powerful tool to reverse cisplatin-induced toxicity (title).  Curcumin is a naturally occurring polyphenol; both resistance to cisplatin therapy (reducing the efficacy of this chemotherapeutic drug) and unwanted side effects of cisplatin include ototoxicity are being fought with curcumin (abstract; 219, top paragraph).  Curcumin has been shown to have protective effects against cisplatin toxicity; among these curcumin win combination with dexamethasone partially but significantly protected guinea pigs from CP-induced ototoxicity possibly due to curcumin antioxidant properties (222, 1st paragraph).  
2.2. Otoprotective effects:  As mentioned before, an incidence rate of 60-80% has been reported for CP-induced ototoxicity (i.e., a permanent, progressive and complete or partial loss of the ability to hear usually from both ears often with tinnitus) [116-118]. Particularly, this toxicity is expected to be more marked at higher frequencies [119]. Mechanistically speaking, it has been reported that inflammatory responses are induced in the inner ear resulting in cellular damage and corticosteroids were shown to have otoprotective effects due to their anti-inflammatory activity (also, yet unknown, direct interactions with auditory cells might be involved) [116,119]. Also, it was shown that CP alters redox balance in organ of Corti as it modifies transcription factor Nrf-2 expression/activity and induces the antioxidant defense system, heme oxygenase-1 ( HO-1 ). Coadministration of curcumin lessened hearing loss and apoptosis and augmented Nrf-2 translocation and HO-1 in the cochlea [134]. Studies reporting the protective effects of curcumin against CP-induced ototoxicity are summarized in Table 3 (223, 2nd paragraph).  The coadministration of curcumin with CP and protection against ototoxicity is construed as reading on Applicant elected treating and preventing hearing loss by a polyphenol, reading on claims 1, 3, 5-7.
Regarding claim 2 and the elected intravenous administration, about 100 to 1 curcumin plasma level is discussed for intravenous administration, relative to oral (219, 2nd paragraph), showing intravenous administration to be a suitable route for curcumin administration.  Thus, this administration route reads on claim 2 and 18.
Regarding cancer patients being treated with cisplatin and curcumin, the otoprotective effects of Table 3 for the first treatment protocol indicates 9% reduced rate of ototoxicity.  This study reads on claims 1,3, 5-7, 13, 15, 17-18, 20
Regarding the elected cervical cancer (claim 14), Razaee teaches Resistance towards chemotherapeutic agents is considered as the main cause of chemotherapy failure [85]. Some membrane proteins, e.g. P-glycoprotein 1 (Pgp1) and multi-drug resistance protein 1 (MRPl) from ATP binding cassette (ABC) transporter family, are the crucial part of multi-drug resistance [86,87]. In this regard, it was shown that curcumin down-regulates MRPl and Pgp1 expression in cervical cancer cell line SiHa as well as its resistant form, SiHaR and curcumin treatment improved CP efficacy [85]. A summary of studies reporting the chemosensitizing effects of curcumin when co-administered with CP is shown in Table 1.

Claim(s) 1, 3, 5-7, 13-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (“Green tea polyphenol enhances the anticancer activity of chemotherapeutic drug, cisplatin in CaSki cell line and a murine cervical cancer model”; 2005; Cancer Res.; 65(9_Supplement):1208; Abstract 5114; https://aacrjournals.org/cancerres/article/65/9_Supplement/1208/523689/Green-tea-polyphenol-enhances-the-anticancer; accessed 6/1/2022).
Bae teaches Green tea polyphenol (GTP) has been known to possess anti-cancer properties. In the present study, we assessed the utility of GTP along with cisplatin for enhances the antitumor activity against papillomavirus (HPV)-16 associated tumor cells, namely human cervical cancer cell line, CaSki.  Animals included group II, receiving GTP one day before cisplatin administration.  When combined with FTP, a significant reduction in growth of subcutaneous transplanted tumor more was observed without an increase in the cisplatin dosage; in conclusion, the combination of FTP with cisplatin significantly reduced tumor growth in a murine cervical cancer model (abstract).
Although Bae is silent about hearing loss, the required steps of claims 1 and 18 are taught by Bae.  Thus, the elected treating and preventing (or at least preventing) hearing loss is presumed to be characteristic of the same method step.  As discussed in MPEP 2112.02 (II), when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezaee et al. (“Curcumin: A potentially powerful tool to reverse cisplatin-induced toxicity”; 2016 Dec 29; Pharmacological Research; 117(2017): 218-227; http://dx.doi.org/10.101 6/j.phrs.201 6.12.037; IDS reference), as applied to claims 1-3, 5-7, 13, 15, 17-18, 20 above.
The teachings of Rezaee are set forth above.  Regarding claim 2, intravenous administration is taught for curcumin, indicating suitability for combination with cisplatin and protection from hearing loss/ototoxicity.  However, it might be argued that intravenous is not specifically taught for treating and/or preventing hearing loss.  If this position is adopted, it would have been obvious to apply intravenous administration for reducing/preventing ototoxicity caused by cisplating, rending obvious claim 2.  The motivation would have been the suitable dosing of this route and obtaining the highest plasma level of curcumin.
Regarding the subject having Applicant elected cervical cancer and treating and/or preventing hearing loss (claim 14), the cervical cancer enhancement of resistance by curcumin provides motivation to apply the curcumin + cisplatin combination to subjects with cervical cancer.  The skilled artisan would have reasonably expected both protection from hearing loss (as the first trial of Table 3), and the sensitization of cervical cancer to cisplatin, when curcumin is also administered.
Regarding the sequence of claims 16-17, 19-20, there are studies that involve administration both before and after cisplatin administration (e.g., last study on Table 3, showing otoprotective effects).  The sequences of all of these claims are embraced by this study, which renders the alternative choices of claims 16-17 and 19-20 obvious, by applying these sequences to protect from ototoxicity, when treating a cancer patient, such as Applicant elected cervical cancer.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611